Citation Nr: 0801901	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-37 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
tension headaches.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hyperventilation syndrome with syncopal episodes.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a nervous disorder.

5.  Entitlement to service connection for grinding of the 
teeth.

6.  Entitlement to service connection for shaking spells.

7.  Entitlement to service connection for dizzy spells.

8.  Entitlement to service connection for a disability of the 
left clavicle/scapula.  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied service connection for a seizure 
disorder, nervous disorder, shaking spells, terminal sleep 
disturbance, left clavicle/scapula condition and grinding of 
the teeth; and also determined that new and material evidence 
had not been submitted to reopen previously denied claims of 
service connection for tension headaches and hyperventilation 
syndrome with syncopal episodes.


FINDINGS OF FACT

1.  In a January 1977 rating decision, the RO denied service 
connection for tension headaches and for immature personality 
manifested by hyperventilation syndrome with syncopal 
episodes.  A notice of disagreement was not received within 
the subsequent one-year period and that decision is now final 
as to both of those issues.

2.  Evidence submitted since the RO's January 1977 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate either claim, and does not raise a reasonable 
possibility of substantiating the claims of service 
connection for a disability manifested by tension headaches 
or for hyperventilation syndrome with syncopal episodes. 

3.  There is no medical evidence of record that the veteran 
has a current seizure disorder.  

4.  There is no medical evidence of record that the veteran 
has a current psychiatric disorder, and the diagnosed 
personality disorder is not a disability for which service 
connection may be granted.  

5.  There is no medical evidence of record that the veteran 
has a current disability manifested by grinding of the death 
related to active service.

6.  There is no medical evidence of record that the veteran 
has a current disability manifested by shaking spells related 
to active service.

7.   There is no medical evidence of record that the veteran 
has a current terminal sleep disturbance disability related 
to active service.  

8.  There is no medical evidence of record that the veteran 
has a current left clavicle/scapula disability related to 
active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's January 1977 rating decision, and the claim of service 
connection for a disability manifested by tension headaches 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  New and material evidence has not been received since the 
RO's January 1977 rating decision and the claim of service 
connection for a disability manifested by hyperventilation 
syndrome with syncopal episodes is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A seizure disorder was not incurred or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

4.  A nervous disorder was not incurred or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

5.  A disability manifested by grinding of the teeth was not 
incurred or aggravated in service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

6.  A disability manifested by shaking spells was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  A terminal sleep disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

8.  A left clavicle/scapula disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate claims for 
service connection, and for the claims to reopen based on the 
submission of new and material evidence.  The notification 
also identified the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  In addition, 
with regard to claims to reopen based on new and material 
evidence, the veteran was provided notification of the 
January 1977 rating decision's denial of service connection 
for tension headaches and hyperventilation syndrome.  That 
notice explained that the veteran did not have a disability 
for which service connection could be granted.  Thus, the 
veteran was aware of the basis for the denial of the 
underlying service connection claims and was also aware that 
he needed to provide evidence of a current medical condition 
in order to warrant service connection.  The veteran has 
demonstrated his understanding of this requirement by 
submitting numerous statements describing his "physical 
symptoms" which he maintains are of service origin.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, a subsequent notification letter sent to 
the veteran in February 2007 specifically notified him of the 
laws and regulations governing the assignment of effective 
dates and disability ratings.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file, 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New & Material Evidence

In a January 1977 decision, the RO denied service connection 
for tension headaches and for immature personality manifested 
by hyperventilation syndrome with syncopal episodes.  The 
basis of the denial was that a medical examination did not 
show current physical findings or a current diagnosis of a 
psychiatric disorder.  A notice of disagreement was not 
received within the subsequent one-year period.

The appellant contends that he has a disability manifested by 
seizures, dizzy spells, shaking spells, headaches, a sleep 
disorder with teeth grinding, and nervousness.  The veteran 
further contends that this disability began during service.  

Additional evidence has been added to the record, consisting 
of the veteran's statements regarding the onset of symptoms 
and a report of VA examination in September 2004.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, a 
medical examiner could not find a current disability for 
which service connection was warranted.  The veteran did not 
appeal that determination.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of statements from the veteran describing his symptoms and 
asserting that he has a current disability manifested by 
seizures, headaches, shaking, dizziness, nervousness and 
sleeplessness with teeth grinding.  The veteran further 
contends that his disability began during active military 
service.  

Also new to the record since the last final denial is a 
September 2004 VA examination report.  The examiner noted his 
thorough review of the claims file and provided a written 
synopsis of the relevant service medical records.  The 
examiner also noted that the veteran reported no psychiatric 
treatment since discharge from service, and reported no 
medical treatment other than a hernia repair.  Although there 
is no record of post-service psychiatric treatment, the 
veteran described periods when he "blanked out" and had 
tunnel vision and odd smells 3 to 4 times daily.  The veteran 
reported that those symptoms have persisted since he hit his 
head on 2 different occasions during service, and that 
treatment with anti-seizure medications such as Dilantin and 
Phenobarbital did not alleviate the symptoms.  He was not 
receiving treatment for his symptoms at the time of the 
examination.  

On mental status examination, the veteran was alert and 
oriented to person, place and time.  Appearance, behavior, 
and speech were normal.  Flow of thought was normal, logical 
sequential and goal-oriented.  Memory and concentration were 
normal.  The veteran had no harmful thoughts, no 
hallucinations or delusions, and his mood with euthymic.  
Affect was appropriate.  Judgment was impaired, and insight 
was in partial denial.  

The examiner determined that the veteran did not have a 
formal thought disorder.  No panic attacks were noted, and 
the veteran did not show signs of depression, depressed mood 
or anxiety.  The veteran rated his mood as a 7/10 with no 
evidence of anhedonia or thoughts of death.  There was no 
impaired impulse control noted other than the documented 
history of child sexual abuse charges, resulting in his 
current prison sentence.  The veteran reported chronic sleep 
disturbance of 3 hours/night.




The examiner summarized his findings as follows:

[The veteran] reports atypical episodes 
of "blanking out" dating back to when 
he was in the USMC.  Extensive workup at 
that time including EEG was negative.  
Empirical trials of Dilantin and 
Phenobarbital did not affect the symptoms 
he was reporting at that time.  He did 
not seek or receive treatment for these 
atypical symptoms for many years but is 
seeking SC pension for them now.  He is 
not being treated for these in prison.  
Since the symptoms that he reports do not 
result in any clinically significant 
distress or impairment in social 
occupational, or other important areas of 
functioning, he does not meet the 
criteria for a DSM IV diagnosis and there 
is no evidence of any medical or 
psychiatric disorder that was caused by 
or developed during his military service.  

The assessment was no Axis I, Axis II, or Axis III diagnosis.  
Axis IV assessment was incarceration.  

Finally, the additional evidence of record includes 
documentation showing that the veteran has been in prison 
since 2001 for multiple counts of child sexual abuse.  

The additional evidence is not new and material as it does 
not include any competent evidence that cures the prior 
evidentiary defects.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  The evidence at the time of the original 
denial in January 1977 indicated no physical or mental 
disability for which service connection was warranted and the 
additional evidence added to the record since the last final 
denial does not change that outcome.  The additional evidence 
added to the record does not provide any medical basis to 
relate the veteran's current complaints, if found, to 
service.  Rather, the evidence added to the record merely 
shows that the veteran's contentions have remained the same.  

The veteran is competent to attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and getting headaches.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding diagnosis and 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Evidence submitted since the RO's January 1977 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's January 1977 
decision; reopening the claims of service connection for a 
disability manifested by tension headaches and for 
hyperventilation syndrome with syncopal episodes is not 
warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The veteran seeks service connection for disabilities 
manifested by seizures, nervousness, sleep disturbance, teeth 
grinding, shaking spells, and an orthopedic disability of the 
left clavicle/scapula.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

This veteran has always maintained that he developed 
disabilities during service manifested by seizures, 
nervousness, shaking, dizziness and headaches with syncopal 
episodes.  The RO determined shortly after the veteran's 
discharge from service in January 1977 that he had an 
immature personality which was the cause of his 
hyperventilation syndrome with syncopal episodes.  Congenital 
or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c).  The veteran did not appeal that determination, but 
now claims that his symptoms also include seizures, a nervous 
disorder, a sleep disorder with teeth grinding, shaking 
spells, dizzy spells and an orthopedic disability of the left 
clavicle/scapula, all of which resulted from in-service 
injuries.

The service medical records reveal that the veteran was 
treated for dizzy spells, syncopal episodes, and anxiety.  
Specifically, the veteran complained of intermittent 
dizziness and shakiness in October 1974.  True syncopal 
episodes were ruled out because of a history of his being 
able to walk to a chair when he felt dizzy.  Diagnosis was 
rule out anxiety disorder.  The veteran was treated for 
similar complaints one week later.  Diagnosis was anxiety and 
Librium was prescribed.  In mid October 1974, the veteran 
reported an episode of anxiety and dizziness.  Eye 
examination showed indistinct optic disc margins, and the 
veteran was referred to an ophthalmologist.  December 1974 
partial EEG results were negative.  The veteran was 
prescribed Dilantin, but full workup was not completed 
because the veteran went AWOL.  One week later, Phenobarbital 
was added because of continued complaints of headaches, but 
the examiner doubted that the veteran had a true seizure 
disorder.  In January 1975, the veteran continued to complain 
of headaches, and another report noted shaking spells, but a 
brain scan was normal.  Later in January 1975, the veteran 
was noted to be hyperventilating, but an EEG was normal.  A 
February 1975 mental status examination noted a diagnosis of 
immature personality and hyperventilation syndrome.  

A December 1976, post-service neuropsychiatric examination 
indicated a normal neurological examination and a diagnosis 
of tension headaches.  

In a January 1977 decision, the RO denied service connection 
for tension headaches and immature personality manifested by 
hyperventilation syndrome with syncopal episodes.  The basis 
of the denial was that a medical examination did not show 
current physical findings or a current diagnosis of a 
psychiatric disorder.  In addition, the veteran's tension 
headaches could not be linked to a service-connected 
disability.  

Despite the reasoning in the January 1977 rating decision, 
the veteran continues to assert that his physical and 
psychiatric problems all stem from an in-service injury.  The 
veteran has submitted numerous statements in this regard but 
has not provided any medical evidence to support his 
assertions.  

A September 2004 VA examination report indicated that the 
veteran had not received treatment for any of his claimed 
disabilities since service and no current disabilities were 
related to any event in service.  Although there is no record 
of post-service psychiatric treatment, the veteran described 
periods when he "blanked out" and had tunnel vision and odd 
smells 3 to 4 times daily.  The veteran reported that those 
symptoms have persisted since he hit his head on 2 different 
occasions during service, and that treatment with anti-
seizure medications such as Dilantin and Phenobarbital did 
not alleviate the symptoms.  He was not receiving treatment 
for his symptoms at the time of the examination.  

On mental status examination, the veteran was alert and 
oriented to person, place and time.  Appearance, behavior, 
and speech were normal.  Flow of thought was normal, logical 
sequential and goal-oriented.  Memory and concentration were 
normal.  The veteran had no harmful thoughts, no 
hallucinations or delusions, and his mood with euthymic.  
Affect was appropriate.  Judgment was impaired, and insight 
was in partial denial.  

The examiner determined that the veteran did not have a 
formal thought disorder.  No panic attacks were noted, and 
the veteran did not show signs of depression, depressed mood 
o anxiety.  The veteran rated his mood as a 7/10 with no 
evidence of anhedonia or thoughts of death.  There was no 
impaired impulse control noted other than the documented 
history of child sexual abuse charges, resulting in his 
current prison sentence.  The veteran reported chronic sleep 
disturbance of 3 hours/night.

The examiner summarized his findings as follows:

[The veteran] reports atypical episodes 
of "blanking out" dating back to when 
he was in the USMC.  Extensive workup at 
that time including EEG was negative.  
Empirical trials of Dilantin and 
Phenobarbital did not affect the symptoms 
he was reporting at that time.  He did 
not seek or receive treatment for these 
atypical symptoms for many years but is 
seeking SC pension for them now.  He is 
not being treated for these in prison.  
Since the symptoms that he reports do not 
result in any clinically significant 
distress or impairment in social 
occupational, or other important areas of 
functioning, he does not meet the 
criteria for a DSM IV diagnosis and there 
is no evidence of any medical or 
psychiatric disorder that was caused by 
or developed during his military service.  

The assessment was no Axis I, Axis II, or Axis III diagnosis.  
Axis IV assessment was listed as incarceration.  

In sum, there is no medical evidence of any current 
disability, psychiatric or physical that is related to any 
injury or event in service.  Some of the veteran's symptoms 
have been attributed to a personality disorder, which is not 
service-connectable.  Despite the lack of a diagnosis, the 
veteran continues to maintain that he has physical symptoms 
attributable to in-service injuries.  

It is well-established that a "symptom" such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" 
claimed must fail when there is no sufficient factual showing 
that the pain derived from an in-service disease or injury.  
Such pain cannot be compensable in the absence of proof of an 
in-service disease or injury to which the current pain can be 
connected by medical evidence.  

The Board is mindful of the veteran's assertions that he has 
disabilities manifested by dizzy spells, syncopal episodes, 
etc., that entitle him to grants of service connection.  The 
medical evidence of record, however, does not show any actual 
medically diagnosed current disabilities associated with his 
reported symptoms, other than a personality disorder.  In the 
absence of an actual disability that is etiologically related 
to an injury or disease in service, the veteran's claims of 
service connection are not supported by the evidence.  A 
claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing treatment for headaches.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Lay evidence is one type of evidence that must be considered, 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer); (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the veteran's lay statements are heavily 
outweighed by the lack of any medical diagnosis, the lack of 
any nexus, and the lack of any treatment for the claimed 
conditions since discharge from service.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997.  Service connection may 
not be granted unless a current disability exists.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof 
of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, there is no medical evidence establishing a 
current diagnosis of a seizure disorder, an acquired 
psychiatric disorder to include a nervous disorder, a 
disability manifested by shaking and/or dizzy spells, or a 
disability of the left clavicle/scapula.  Similarly, there is 
no competent evidence of a nexus between any current 
symptoms, including sleep disturbance and teeth grinding, and 
any injury or event in service.  

Finally, the veteran has acknowledged that he does not 
receive treatment for any of his claimed disabilities.  This 
lack of treatment is considered negative evidence which tends 
to disprove the claims, and may be weighed against the other 
evidence of record.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

The preponderance of the evidence is against a finding of 
service connection for a seizure disorder, a nervous 
disorder, a disability manifested by grinding of the teeth, 
shaking spells, terminal sleep disorder, and a disability of 
the left clavicle/scapula, and service connection is not 
warranted. 


ORDER

New and material evidence has not been received and the claim 
to reopen the claim for service connection for tension 
headaches is denied.

New and material evidence has not been received and the claim 
to reopen the claim for service connection for 
hyperventilation syndrome with syncopal episodes is denied.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for a nervous disorder is 
denied.

Entitlement to service connection for grinding of the teeth 
is denied.

Entitlement to service connection for shaking spells is 
denied.

Entitlement to service connection for dizzy spells is denied.

Entitlement to service connection for a disability of the 
left clavicle/scapula is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


